Citation Nr: 0725646	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-39 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel
INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 30 
percent rating.  

In January 2007, the veteran submitted additional evidence to 
the Board without a waiver of initial review by the agency of 
original jurisdiction (AOJ).  After review, the Board 
observes that the additional evidence is cumulative of 
evidence already of record that was discussed in a prior 
supplemental statement of the case (SSOC).  Thus, a remand 
for the issuance of a SSOC is not warranted.  

Later that month, the veteran testified before the 
undersigned Acting Veterans Law Judge at a videoconference 
Board hearing.  


FINDING OF FACT

Throughout the entire appeal period, the veteran's PTSD is 
productive of occupational and social impairment with reduced 
reliability and productivity and does not more nearly 
approximate occupational and social impairment with 
deficiencies in most areas.

 
CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in an April 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for a higher rating, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claim.  Additionally, a letter advising the veteran of 
the information and evidence needed to establish a disability 
rating and effective date was issued in December 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for a higher initial rating, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, No. 06-7001.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, VA medical records, and VA examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's PTSD has been evaluated as 50 percent under 
Diagnostic Code 9411, 38 C.F.R. § 4.130 (2006).  The 
following ratings are available under this code:

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The global assessment of functioning (GAF) score is based on 
a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th 
ed.), p.32.).

GAF scores ranging from 71 to 80 reflect transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after family argument) or no more 
than slight impairment in social, occupational or school 
functioning (e.g., temporarily falling behind in schoolwork).  
Id.

GAF scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Id.

GAF scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.

After review, the Board finds that the veteran's PTSD fails 
to meet the criteria for a higher 70 percent rating.

A December 2002 VA examination report reflects that the 
veteran has worked as a microbiologist with the same company 
for the past six years, and that he held two prior jobs for a 
total of 22 years.  The veteran also reported loving feelings 
with his wife and daughters and feels comfortable with 
friends who are veterans.  He added that he has one close 
friend and a couple of Vietnam War buddies whom he can count 
on for support but they live quite a distance away.  Mental 
status examination showed that judgment for reality, as well 
as hypothetical situations, was intact and that there was no 
evidence of cognitive impairment.  The examiner stated that, 
although there may have been some occupational and/or social 
impairment due to mild transient symptoms with decrease in 
work efficiency and ability to perform occupational tasks 
during periods of significant stress, the veteran generally 
functions on the job as evidenced by continuous employment 
for the last 28 years, with breaks only because of downsizing 
and being laid off.  The examiner also noted that there has 
been some evidence of significant survival guilt but that it 
does not appear to be part of a more pervasive pattern of 
episodic or chronic depression.  Lastly, the examiner 
estimated the veteran's GAF score at 70.

A February 2003 letter from a VA physician reflects that the 
veteran's cognition was grossly intact and that insight and 
judgment were good.  The letter also shows that the veteran 
relates to coworkers in a professional fashion, although not 
having any social dealings with them, and that he has 
frequent conflicts with his wife for being unfeeling and 
unsympathetic.

A September 2004 VA examination report reflects that the 
veteran has been referred for anger management treatment 
through his employee assistance program due to several heated 
discussions with his coworkers over the war in Iraq.  Mental 
status examination revealed no suicidal thoughts or plans, 
but the veteran admitted to passive homicidal thoughts when 
provoked.  The veteran reported mild obsessions and 
compulsions.  His subjective sense of his mood was of 
depression and anxiety.  Lastly, the veteran's GAF score was 
estimated at 48.

September 2004 and June 2005 letters from Mr. G., a licensed 
VA psychologist, reflect that the veteran has a restricted 
affect with explosive anger, which put him in danger of 
losing his job recently.  The psychologist noted another 
incident that happened some time ago in which the veteran 
threatened a coworker with a knife.  The psychologist also 
noted that the veteran's outbursts of anger at home have 
resulted in throwing things and punching holes in walls.  The 
veteran was also reported as having loudly wished that he 
were dead.  He was also noted as having little socialization 
outside of required family functions.  Lastly, his GAF score 
was estimated at 48.

VA treatment notes dated from February 2003 to May 2006 
reflect that the veteran denied suicidal and homicidal 
ideations, that his cognition was grossly intact, and that 
his mood was euthymic at times.  They also show that he and 
his wife began receiving marital therapy in 2005.

A March 2006 letter from Mr. G. reflects that the veteran 
continues to experience symptoms identified in the June 2005 
letter.  Mr. G. noted that the veteran endorsed thoughts of 
killing himself but that he would not carry them out.  He 
stated that the veteran's depression affects the ability to 
function appropriately and effectively in areas such as work, 
interpersonal, and family relations.  He added that the 
veteran has difficulty adapting to stressful circumstances at 
work as demonstrated by difficulties with even minor aspects 
of the job, and that the veteran's impaired impulse control 
has seriously impacted his relationship with his wife and was 
most clearly demonstrated in the incident at work in which he 
threatened a coworker with a combat knife.  He also stated 
that the veteran and his wife continue with marital 
counseling.  Lastly, Mr. G. noted that the veteran has no 
close relationships other than a few military friends whom he 
sees only several times per year, indicating an inability to 
establish and maintain effective relationships.

A January 2007 letter from Mr. G. reiterates the contents of 
the above letter.

Given the above, the Board finds that, since the effective 
date of service connection, although the veteran's PTSD has 
manifested in suicidal ideation, it has not manifested in 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); or inability to establish and maintain effective 
relationships.

Although the September 2004 VA examiner stated that the 
veteran has mild obsessions and compulsions, the record fails 
to show that they are comparable to obsessional rituals that 
interfere with routine activities.  

Similarly, although Mr. G. stated that the veteran's 
depression affects his ability to function independently, 
appropriately and effectively, the objective evidence shows 
that the veteran continues to be employed and has been able 
to work for more than 30 years.  Moreover, the record fails 
to show that the veteran's depression is near-continuous in 
duration.  

With respect to impaired impulse control, the Board observes 
that Mr. G. points to isolated events that happened sometime 
ago.  The veteran's testimony at his Board hearing reflects 
that the knife incident occurred in 1986 and that he was laid 
off from his last job in 1996 after punching holes in the 
wall.  The evidence shows that, although the veteran has 
engaged in heated debates with coworkers about the war in 
Iraq, his PTSD tends to not manifest unprovoked irritability 
with periods of violence.  Indeed, the veteran essentially 
testified that he does not try to instigate violence.

Mr. G. stated that the veteran has difficulty in adapting to 
stressful circumstances at work; however, the record shows 
that the reason for the veteran's recent referral to anger 
management treatment was for arguing over the war in Iraq, 
not about work matters.  Thus, the problem stems more from 
social impairment rather than from occupational impairment.  
In this regard, the Board observes that, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b) (2006).  Here, the Board 
reiterates that the veteran has exhibited a good work 
history, including holding his current job for over 10 years.  
In any event, the current evaluation contemplates decrease in 
work efficiency and ability to perform occupational tasks.  
Again, the Board emphasizes that the percentage ratings 
assigned by the VA Schedule for Rating Disabilities represent 
the average impairment in earning capacity resulting from a 
service-connected disability.  Despite the veteran's 
symptoms, he works full time, 50 to 60 hours per week. 

Lastly, Mr. G. stated that the veteran is unable to establish 
and maintain effective relationships because he only has a 
few military friends whom he sees only several times per 
year.  To the contrary, the Board observes that sustaining a 
long-distance friendship with people whom one sees only 
several times per year is an indication that one can 
establish and maintain effective relationships.  Moreover, 
the veteran stated that he has one close friend and a couple 
of Vietnam War buddies whom he can count on.  Furthermore, at 
this Board hearing, when referring to his marital difficulty, 
the veteran testified that he now just sees his friends.  The 
veteran also testified that he does not have many friends and 
that most of his friends are Army friends.  Although the 
veteran phrased this in a negative light, the Board points to 
the fact that he still has friends.  Overall, the Board finds 
that the veteran is able to establish and maintain effective 
relationships.  

The Board notes that the veteran has been having marital 
difficulties and recently began receiving marital counseling.  
In this regard, the Board observes that the veteran has been 
able to maintain his marriage for over 30 years and that they 
are trying to work things out through counseling.  The Board 
also notes that the veteran submitted an August 2003 letter 
from his wife saying, in essence, that their marriage is not 
working out; however, the Board observes that since that time 
he and his wife have begun counseling and remain together.  
At his Board hearing, the veteran stated that, although they 
remain married, they just live together but that is about it.  
Thus, the record shows that the veteran and his wife are 
still experiencing marital difficulty.  However, even if the 
veteran's marriage is not an effective relationship, the 
totality of the evidence fails to show that he is unable to 
establish and maintain effective relationships.  The current 
evaluation contemplates difficulties in establishing and 
maintaining effective relationships.  

In sum, the record fails to show that since the effective 
date of service connection the veteran's PTSD more nearly 
approximates the criteria for a higher 70 percent rating.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings are 
not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


